Citation Nr: 9936210	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-47 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a low back strain.  

4.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine strain.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability.  

6.  Entitlement to nonservice-connected pension benefits.  

7.  Entitlement to extraschedular pension benefits under the 
provisions of 38 C.F.R. § 3.321(b)(2) (West 1991).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1979 to July 
1980 and from March 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  In a December 1991 
rating decision, the RO granted service connection for a low 
back injury, assigning a 10 percent evaluation.  Within one 
year, in a November 1992 rating decision, the RO assigned a 
20 percent evaluation to the disability and denied the claims 
of service connection for a bilateral shoulder disorder and a 
cervical spine injury.  The appellant disagreed with these 
determinations and this appeal ensued.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (claimant presumably seeks maximum 
benefit allowed).  

In an August 1994 rating decision, the RO granted service 
connection for a cervical spine strain, assigning the 
disability a 20 percent evaluation.  The RO notified the 
appellant of this determination in an August 8, 1994 
supplemental statement of the case and an August 9, 1994 
letter.  That decision constituted a full award of that 
benefit (service connection) sought on appeal.  See Holland 
v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. 
Holland v. Brown, 9 Vet. App. 324 (1996); Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  For this reason, 
the Board no longer has jurisdiction over the service-
connection claim.  However, the appellant testified at a 
December 1994 hearing that he disagreed with the assignment 
of a 20 percent evaluation.  The RO issued a supplemental 
statement of the case on April 17, 1995 in part addressing 
the appellant's contentions regarding a cervical spine 
strain.  The appellant then filed a statement, received by VA 
on April 26, 1995, that may be construed as a substantive 
appeal on that issue.  Therefore, the appellant has perfected 
an appeal with respect to the evaluation assigned to the 
cervical spine strain disability.  

With respect to the claim for individual unemployability, the 
RO denied the claim in an August 1994 rating decision and 
informed the appellant of that decision in an August 9, 1994 
letter.  The appellant's December 1994 hearing testimony, in 
which he essentially disagreed with that determination, 
constitutes a valid notice of disagreement.  The RO issued an 
April 1995 supplemental statement of the case, in which it 
addressed that issue and other issues already addressed in 
previous statements and supplemental statements of the case.  
An appeal is perfected by filing a substantive appeal within 
one year of the date of the August 9, 1994 letter or within 
60 days after the issuance of a statement of the case.  
38 C.F.R. § 20.302(b).  Although the appellant submitted 
various statements between April and July 1995, none can be 
termed a substantive appeal because he did not refer to his 
unemployability claim.  However, since the RO misinformed the 
appellant in the April 1995 supplemental statement of the 
case that he did not have to respond (which was true as to 
the issues for which appeals had already been perfected, but 
not as to the yet unperfected unemployability claim), the 60-
day period must be measured from the issuance of a July 1996 
supplemental statement of the case.  The appellant submitted 
a July 1996 VA Form 1-9 (Appeal to the Board), thereby 
perfecting this appeal to the Board.  

In a January 1997 rating decision, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits, as well as benefits under 38 C.F.R. 
§ 3.321(b)(2) for an extraschedular evaluation.  He disagreed 
with this determination in a January 1997 statement and 
perfected this appeal.  Because a claim under 38 C.F.R. 
§ 3.321 is a separate claim from the claim for nonservice-
connected pension, these claims are listed separately on the 
title page of this decision.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

For the reasons discussed below, the claim of service 
connection for a bilateral shoulder disorder is bifurcated 
into claims of service connection for a right shoulder 
disorder and a left shoulder disorder.  

Thus, the issues for appellate review are as stated on the 
title page of this decision.  The issues of entitlement to 
service connection for a right shoulder disorder and 
entitlement to an evaluation in excess of 20 percent for a 
low back strain, an evaluation in excess of 20 percent for a 
cervical spine strain, a total disability evaluation based on 
individual unemployability, nonservice-connected pension 
benefits, and extraschedular pension benefits under 38 C.F.R. 
§ 3.321(b)(2) will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of a right shoulder disorder to service.  

2.  No competent evidence has been submitted linking the 
post-service findings of a left shoulder disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right shoulder 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records are silent as to any complaints, 
treatment, or findings regarding either the right or the left 
shoulders.  Records relevant to his first period of service 
show evidence of low back pain and muscle spasm after 
exercise, but the June 1980 separation examination was silent 
as to any shoulder pathology.  In November 1990, during his 
second period of service, the appellant was involved in an 
automobile accident with injuries to the lumbar spine and 
cervical spine.  Neither the service clinical records, 
though, nor the March 1991 separation examination indicated 
any treatment for a shoulder disorder.  

VA examination in September 1992 showed that the appellant 
complained of pain in the right shoulder into the deltoid 
region.  The diagnoses included no intrinsic abnormalities of 
the shoulders.  

A November 1992 private consultation report indicated that 
the appellant was injured in a motor vehicle accident that 
month and immediately noticed right shoulder pain.  The in-
service November 1990 motor vehicle accident was noted as 
history.  The diagnoses included right shoulder strain and 
chronic pain syndrome exacerbated by recent trauma.  

Private clinical records in February 1993 showed that the 
appellant complained of pain in his shoulders, more on the 
right than the left.  

A March 1993 private nerve conduction study noted abnormal 
findings defined as entrapment of the right ulnar nerve at 
the wrist and the elbow.  

VA examination in May 1993 indicated that the appellant 
complained of bilateral shoulder pain, more on the right than 
the left, since the in-service November 1990 accident.  
Examination revealed normal range of motion of the left 
shoulder, but elevation of the right shoulder to only 100 
degrees.  The examiner was able to get the shoulder through 
full range of motion.  The impression was bilateral shoulder 
pain, right much greater than left; the etiology was felt to 
be psychosomatic in origin.  

The appellant testified at a hearing in December 1993 that he 
had muscle tension and constant severe pain in the shoulders, 
more on the right than on the left.  (Transcript (T.) at 8, 
10.)  He stated he complained of shoulder symptomatology at 
the time of his initial treatment in service in November 
1990.  (T. at 8.)  He indicated he was not sure if his 
bilateral shoulder symptoms were caused by the service-
connected neck injury or by a separate injury to the 
shoulders.  (T. at 9.)  He also testified that he could not 
raise his shoulders without spasm.  (T. at 10-11.)  

VA orthopedic examination in January 1994 showed that the 
appellant claimed some limitation of motion of the right 
shoulder.  The diagnoses included a marked degree of 
psychological and psychogenic overlay in the appellant's 
complaints.  

VA neurologic examination in January 1994 indicated that the 
appellant complained of shoulder pain following the in-
service November 1990 and post-service November 1992 motor 
vehicle accidents.  The appellant reported cervical spine 
pain radiating into his shoulders.  The examiner noted the 
possibility of entrapment above the elbow.  The impression 
was no motor deficit.  

The appellant testified at a December 1994 hearing that he 
had pain and spasm in his shoulders, between his neck and 
shoulder blade, which caused strength impairment and 
restricted motion in the shoulders.  (T. at 5, 9-12.)  

VA orthopedic examination in May 1995 indicated that the 
appellant would not or could not abduct the right shoulder 
more than 15 degrees, although the examiner could rotate the 
right shoulder 90 degrees to either direction.  The examiner 
opined that the appellant had a marked psychological overlay 
to his problems, and that the examination was unsatisfactory.  
A March 1995 x-ray was normal.  

VA neurologic examination in May 1995 revealed the 
appellant's complaints of pain in the right shoulder, 
including pain on rotation of his head.  

Private physician's reports in November 1995 indicated that 
the appellant complained of pain, reduced reflexes, and 
decreased range of motion in the right shoulder area.  The 
impressions included decreased range of motion of the 
shoulder.  One physician noted that the appellant had a 
hopelessly entwined combination of psychological factors and 
organic problems.  

The appellant testified at a December 1995 hearing that the 
appellant claimed pain in the cervical area that radiated 
into the shoulders.  (T. at 8.)  He noted that he had reduced 
range of motion and decreased strength in the shoulders.  (T. 
at 8.)  He argued that his current shoulder problems were 
related to his in-service November 1990 motor vehicle 
accident.  (T. at 10.)  

VA orthopedic examination in February 1996 showed a diagnosis 
of right shoulder pain, possible acromioclavicular and 
shoulder capsule tear, more likely a radicular pain secondary 
to previous neck trauma.  VA neurologic examination in 
February 1996 indicated no neurologic findings in the upper 
extremities.  An x-ray report showed normal right and left 
shoulders.  

The appellant testified at a January 1997 hearing that he 
injured his right shoulder in the November 1990 in-service 
motor vehicle accident.  He testified that he had reduced 
range of motion and strength and that he was treated for 
shoulder symptomatology during service.  (T. at 3-10.)  

VA examination in September 1997 indicated that the appellant 
complained of chronic pain in the cervical area, which the 
examiner noted the appellant talked about as shoulder pain.  
The examiner stated that the appellant actually had no 
complaints related to any disease or injury to either 
shoulder.  The examiner also noted that the appellant's 
history was unreliable.  

The appellant testified at a October 1999 hearing before the 
undersigned Member of the Board that he injured his shoulders 
in a motor vehicle accident in service and received no 
medical attention at the time.  He indicated that he had pain 
and weakness associated with the shoulders that he traced to 
this in-service accident.  (T. at 14-17.)  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  See also 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(arthritis manifest to a degree of 10 percent within one year 
of separation from service presumed incurred in service).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  A claim may also be well grounded 
if the condition is observed during service or during any 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

III.  Analysis

The first element of a well-grounded claim requires competent 
medical evidence of a current disability.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  The May 1993 VA 
examination report included an impression of bilateral 
shoulder pain, thereby satisfying this initial element.  As 
for the second element of a well-grounded claim, requiring 
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, Epps, 126 F.3d at 1468, the 
service medical records are silent as to any complaints, 
treatment, or findings regarding the shoulders.  However, the 
appellant testified in a series of hearings and in his 
statements of record that he suffered injuries to his 
shoulder as a result of a November 1990 motor vehicle 
accident in service.  The service medical records document 
this incident.  The truthfulness of the appellant's lay 
testimony must be presumed when determining whether a claim 
is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, his 
statements constitute presumably truthful, competent evidence 
of an in-service bilateral shoulder injury.  

The third element of a well-grounded claim requires competent 
medical evidence linking the in-service injury and the 
current disability.  Epps, 126 F.3d at 1468.  As to the claim 
of service connection for a right shoulder disorder, the 
February 1996 VA orthopedic examiner noted that the right 
shoulder symptomatology was more likely a radicular pain 
associated with trauma to the cervical spine.  Although it is 
unclear whether the examiner was referring to the in-service 
or post-service motor vehicle accident, for purposes of this 
well-grounded analysis the Board must presume that the 
examiner related the right shoulder complaints to the 
service-connected cervical spine disability.  This finding 
satisfies the requirements for a well-grounded secondary 
service connection claim for a right shoulder disorder.  See 
Jones, 7 Vet. App. at 137 (appellant must present medical 
evidence supporting alleged causal relationship between 
service-connected disorder and disorder for which secondary 
service connection is sought).  Further development of this 
claim, pursuant to VA's duty to assist in the development of 
facts pertinent to the claim, will be addressed in the Remand 
portion of this decision.  

With respect to the claim of service connection for a left 
shoulder disorder, the evidence summarized above for the most 
part indicates the appellant's complaints of pain and is 
silent as to the etiology of the complaints.  Two documents, 
though, the May 1993 and January 1994 VA examination reports, 
indicated that the appellant complained of pain in the left 
shoulder since the in-service motor vehicle accident.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and cannot constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these examination reports based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.  

The May 1993 VA examination went further, though, when it 
noted the appellant's complaints as psychosomatic in origin.  
This evidence obviously points to a potential etiology other 
than the in-service motor vehicle accident as contended by 
the appellant.  Thus, the only remaining evidence attesting 
to such a relationship is the appellant's contentions.  
Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Cf. Layno v. 
Brown, 5 Vet. App. 465, 469 (1994) (layperson can provide 
eyewitness account of visible symptoms).  The record does not 
indicate that the appellant has the requisite expertise to 
render a medical opinion.  

In the absence of competent medical evidence linking the 
current left shoulder findings to service, the appellant has 
not met his burden of submitting a well-grounded claim.  
Because the claim of service connection for a left shoulder 
disorder is not well grounded, VA is under no duty to assist 
the veteran in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477, 485 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the January 1993 statement of the case and in the 
September 1993, March 1994, July 1994, August 1994, April 
1995, July 1996, January 1997, and January 1999 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
competent evidence linking the current left shoulder findings 
to service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.



ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.  

The claim of entitlement to service connection for a right 
shoulder disorder is well grounded.  


REMAND

The appellant's claim of service connection for a right 
shoulder disorder is well grounded and will be remanded for a 
VA examination in order to determine the nature and etiology 
of the right shoulder disorder.  

The claims for evaluations in excess of 20 percent for lumbar 
spine and cervical spine disabilities, unemployability, 
nonservice-connected pension, and extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(2) are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, they are not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a). 

At his testimony before the undersigned Member of the Board, 
in October 1999, the appellant stated he had been treated a 
few weeks earlier at the VA Medical Center at Shreveport, 
Louisiana for symptomatology affecting his lumbar and 
cervical spine.  He also indicated he had received treatment 
at that facility about every six months for the previous few 
years.  (T. at 8-9.)  The most recent medical evidence of 
record consists of VA examinations in September 1997, more 
than two years prior to the most recent treatment noted by 
the appellant at the hearing.  Because evaluation of the 
claims for higher evaluation for the lumbar and cervical 
spine disabilities must rely on evidence of the appellant's 
current medical condition, clinical records reflecting that 
condition must be obtained.  Therefore, the claims for 
evaluations in excess of 20 percent for a low back strain and 
a cervical spine strain will be remanded.  

While these claims are remanded, the RO should afford the 
appellant additional VA orthopedic and neurologic 
examinations to determine the nature and severity of his 
service-connected lumbar and cervical spine disabilities.  
Because a portion of the rating criteria found in Diagnostic 
Codes 5290 and 5293, under which the lumbar spine and 
cervical spine disabilities are evaluated, provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are applicable to the claim.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997).  A complete evaluation of the 
disabilities requires that the Board consider the functional 
loss due to pain associated with any limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining whether there is any functional loss due to pain 
on spine motion, VA must address whether a finding of such 
pain is supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The claims for a total disability rating based upon 
individual unemployability, for nonservice-connected pension 
benefits, and for extraschedular pension benefits under 
38 C.F.R. § 3.321(b)(2) are inextricably intertwined with the 
claims for higher evaluation herein remanded for additional 
evidentiary development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, these two claims are also 
remanded.  

The appellant also testified at the October 1999 hearing that 
he had applied to the Social Security Administration (SSA) 
for disability benefits.  He indicated SSA denied his claim, 
but that he had an attorney working on an appeal.  (T. at 
20.)  The record includes a September 1995 letter from a 
private attorney to the appellant concerning a claim to SSA.  
Where a total disability rating is at issue and VA is on 
notice that a claimant has claimed benefits from SSA, records 
pertinent to any award, including the supporting medical 
records, are relevant and must be obtained and made a part of 
the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  See also Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (SSA decision is pertinent evidence which cannot 
be ignored).  On remand, the RO should attempt to obtain 
documentation from SSA relevant to his claim.  

The case is REMANDED for the following development:

1.  After securing any necessary 
release(s), the RO should obtain complete 
clinical records of all treatment at the 
VA Medical Center at Shreveport, 
Louisiana and associate them with the 
claims folder.  

2.  The RO should obtain from SSA the 
records pertinent to the appellant's 
claims for Social Security disability 
benefits, copies of all Social Security 
Administration decision(s) concerning the 
appellant, and copies of the evidence 
supporting the decision(s).  

3.  The RO should schedule the appellant 
for orthopedic and neurologic 
examinations to determine the nature and 
severity of the disabilities involving 
his low back and cervical spine 
disabilities.  The claims folder and a 
copy of this REMAND must be made 
available to the physicians for review in 
conjunction with the examinations.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The reports of examination should contain 
a detailed account of all manifestations 
of the disabilities found to be present.  
The examiners should be asked to 
determine (1) the limitation of motion, 
if any, affecting the cervical spine and 
lumbar spine, (2) whether any shoulder 
disability or nerve damage is associated 
with the service-connected cervical spine 
disability, and (3) what is the frequency 
and severity of any recurring attacks 
affecting the low back, any intermittent 
relief from such attacks, and the 
presence of any persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.  The examiners should also be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability of either the lumbar spine or 
cervical spine during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination; (4) whether it is at 
least as likely as not that any right 
shoulder disability found is related to 
the in-service motor vehicle accident.  
If there is some other etiology, the 
examiner should so state.  

4.  A copy of the letter(s) informing the 
appellant of the scheduled examinations 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  If the appellant 
fails to report for a scheduled 
examination, the RO should give him an 
opportunity to provide "good cause" as 
to why he failed to appear.  The RO 
should review any submission from the 
appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(a)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(b)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



